Citation Nr: 1020603	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-19 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for an inguinal hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1987 to March 1988.  He also had subsequent 
service in the Florida Air National Guard, including active 
duty service from September 2001 to September 2003 and from 
July 2004 to March 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, which, in pertinent part, denied service 
connection for inguinal strain or hernia, a right knee 
condition, and degenerative disc disease of the lumbar spine.  
During the pendency of this appeal, and specifically by a 
November 2009 rating action, the RO granted service 
connection for a right knee condition and degenerative disc 
disease of the lumbar spine.


FINDING OF FACT

No nexus between the Veteran's active duty and his currently-
shown inguinal hernia has been demonstrated.


CONCLUSION OF LAW

Service connection for an inguinal hernia is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  The United States 
Court of Appeals for Veterans Claims has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The foregoing notice requirements were satisfied by a July 
2006 letter, which also informed the Veteran of the law and 
regulations governing the assignment of disability ratings 
and effective dates.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In addition, following the letter, the 
May 2008 statement of the case and November 2009 supplemental 
statement of the case were issued, each of which provided the 
Veteran with an opportunity to submit more evidence.

Also, the Board finds that the duty to assist provisions of 
the VCAA have been met in this case.  The Veteran has been 
provided a pertinent VA examination.  Further, all relevant 
treatment records adequately identified by the Veteran have 
been obtained and associated with the claims file.  Neither 
he nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

Service connection may also be granted for a disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty for training.  
38 U.S.C.A. 
§§ 101(22)-(24), 106(d), 1110; 38 C.F.R. § 3.6(c), (d), 
3.303.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009).
Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. 
App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran attributes his currently-shown inguinal hernia to 
parachute jumps he performed during active military service.  
However, the Board notes that, here, the Veteran is not 
qualified to offer an opinion as to diagnosis or medical 
causation because he does not possess the requisite medical 
knowledge and training.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  As such, his opinion is 
insufficient to link his current inguinal hernia to service.

The service treatment records reveal that in September 2000, 
in connection with a National Guard flight physical 
examination, the Veteran was referred for an evaluation to 
rule out right inguinal hernia.  The record does not show 
that this occurred during a period of active duty, active 
duty for training or inactive duty training.  In any event an 
October 2000 evaluation was negative for hernia findings.  

The Veteran underwent a pertinent VA examination in January 
2009.  The claims file was reviewed in conjunction with the 
examination.  The Veteran reported that he underwent 
evaluation for a possible right inguinal hernia during 
service, the results of which were inconclusive.  Physical 
examination revealed a mild right inguinal strain, with no 
true hernia protrusion.  The examiner opined that this 
condition was less likely than not related to service, 
including multiple parachute jumps while on active duty.  In 
support of this determination, the examiner noted that the 
service treatment records were absent for any hernia 
findings, and that evaluation for the condition during 
service had produced negative findings.  Additionally, it was 
noted that the examiner could find no documentation in the 
medical literature to support a relationship between inguinal 
hernia and multiple parachute jumps.

In view of the absence of a finding of inguinal hernia during 
service, and a specific medical opinion rejecting a link 
between the Veteran's current right inguinal hernia and 
active military duty, including multiple parachute jumps 
therein, the Board finds that the greater weight of the 
evidence is against the claim.  Service connection for 
inguinal hernia is not warranted and the appeal is denied.

ORDER

Service connection for an inguinal hernia is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


